DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10084186. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention and US Patent 10084186 both discloses a battery comprising: a positive electrode and a negative electrode, wherein the positive electrode includes a positive electrode active material and a conductive additive, wherein the positive electrode active material includes composite oxide containing lithium and manganese, wherein the composite oxide has a first region and a second region, wherein the second region is located at a more surface side than the first region, wherein the first region and the second region include lithium and oxide, wherein at least one of the first region and the second region includes manganese and an element represented by M, wherein the element represented by M is one or more elements selected from Ni, Ga, Fe, Mo, In, Nb, Nd, Co, Sm, Mg, Al, Ti, Cu, Zn, Si, and P, wherein an atomic ratio of lithium, manganese, the element represented by M, and oxygen in the first region is represented by al:b1:c1:d1, wherein an atomic ratio of lithium, manganese, the element represented by M, and oxygen in the second region is represented by a2:b2:c2:d2, wherein dl /(b l+c 1) is greater than or equal to 2.2, wherein d2/(b2+c2) is less than 2.2, wherein the conductive additive includes a carbon fiber or graphene, wherein the negative electrode includes a negative electrode active material, and wherein the negative electrode active material includes a carbon-based material.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Christensen (US20130330616).
Christensen discloses a battery comprising: a positive electrode and a negative electrode, wherein the positive electrode includes a positive electrode active material and a conductive additive (paragraph 0084), wherein the positive electrode active material includes composite oxide containing lithium and manganese (paragraph 0071,0074), wherein the composite oxide has a first region and a second region, wherein the second region is located at a more surface side than the first region, wherein the first region and the second region include lithium and oxide, wherein at least one of the first region and the second region includes manganese and an element represented by M, wherein the element represented by M is one or more elements selected from Ni, Ga, Fe, Mo, In, Nb, Nd, Co, Sm, Mg, Al, Ti, Cu, Zn, Si, and P, wherein an atomic ratio of lithium, manganese, the element represented by M, and oxygen in the first region is represented by al:b1:c1:d1, wherein an atomic ratio of lithium, manganese, the element represented by M, and oxygen in the second region is represented by a2:b2:c2:d2, wherein dl /(b l+c 1) is greater than or equal to 2.2, wherein d2/(b2+c2) is less than 2.2 (paragraph 0071-0074), wherein the conductive additive includes a carbon fiber or graphene (paragraph 0084-0085), wherein the negative electrode includes a negative electrode active material, and wherein the negative electrode active material includes a carbon-based material (paragraph 0089).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Kawakami et al. (US20140332715).
	Christensen discloses the battery described above. Christensen fail to disclose wherein the carbon fiber is a carbon nanotube. Kawakami et al. teaches wherein the carbon fiber is a carbon nanotube for the purpose of increasing conductivity of the positive electrode (paragraph 0091).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Christensen with wherein the carbon fiber is a carbon nanotube for the purpose of increasing conductivity of the positive electrode (paragraph 0091).
3.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Yasuda et al. (US20120315544).
	Christensen discloses the battery described above. Christensen fail to disclose wherein the first region includes a first layered rock salt structure and the second region includes a second layered rock salt structure whose crystal orientations are different from each other. Yasuda et al. teaches fine-particle-shaped lithium-manganese-oxide-system composite oxide including a composite oxide that has a layered rock-salt structure in which Li.sub.2MnO.sub.3 makes the essential composition, and being capable of compensating the irreversible capacity of this Li.sub.2MnO.sub.3.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Christensen with wherein the first region includes a first layered rock salt structure and the second region includes a second layered rock salt structure whose crystal orientations are different from each other for the purpose of being capable of compensating the irreversible capacity of this first and second region. 
4.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Yasuda et al. and in further view of Kawakami et al. (US20140332715).
	Christensen and Yasuda et al. disclose the battery described above. Christensen fail to disclose wherein the carbon fiber is a carbon nanotube. Kawakami et al. teaches wherein the carbon fiber is a carbon nanotube for the purpose of increasing conductivity of the positive electrode (paragraph 0091).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Christensen with wherein the carbon fiber is a carbon nanotube for the purpose of increasing conductivity of the positive electrode (paragraph 0091).
Allowable Subject Matter
Claims 2,5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fail to teach or suggest wherein a thickness of the second region is greater than or equal to 0.1 nm and less than or equal to 30 nm. Applicant teaches this in order to provide a particle to be used as a positive electrode active material in order to provide higher stability against charging and discharging in the second region. 
Claims 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest a third region that is located at a more surface side than the second region. Applicant teaches that the third region is used as a positive electrode active material of a storage battery, the discharge capacity can be increased in some cases. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724